THE STATE OF TEXAS
                                         MANDATE
TO THE 6TH DISTRICT COURT OF RED RIVER COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 31st
day of March, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Kelvin Shamar Moore, Jr., Appellant                       No. 06-14-00209-CR

                   v.                                     Trial Court No. CR02059

The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect an
assessment of $2,532.50 in court costs. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Kelvin Shamar Moore, Jr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 5th day of June, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk